Citation Nr: 1818255	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for degenerative arthritis of right acromioclavicular joint, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2016 and August 2017 for further development.  

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  Prior to November 22, 2016, the Veteran's disability was not manifested by major arm limitation of motion to 25 degrees from the side.  

2.  Effective November 22, 2016, the Veteran disability has been manifested by limitation of motion to 40 degrees from the side; but an inability to perform repetitive motion testing.


CONCLUSIONS OF LAW

1.  Prior to November 22, 2016, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected degenerative arthritis of right acromioclavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5201 (2017).

2.  Effective November 22, 2016, the criteria for entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's service-connected degenerative arthritis of right acromioclavicular joint have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in February 2011, July 2014, May 2015, November 2016, and October 2017, which are fully adequate.  The examiners were made aware of the Veteran's medical history; and they addressed all relevant issues.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected degenerative arthritis of right acromioclavicular joint has been rated by the RO under the provisions of Diagnostic Code 5201.  Under this regulatory provision, a rating of 20 percent is warrant for major (dominant) arm limited to shoulder level.  A 30 percent rating is warranted for major arm limitation of motion to midway between the side and shoulder level.  A 40 percent rating is warranted for major arm limitation of motion to 25 degrees from the side.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in February 2011.  He reported right shoulder weakness, stiffness, giving way, lack of endurance, locking, tenderness, and pain.  He denied experiencing swelling, heat, redness, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He reported flare-ups as often as three times per day (with each flare-up lasting for 2 hours).  He reported 8/10 pain.  He stated that during flare-ups, he experiences limited range of motion.  He denied any hospitalization or surgery for the right shoulder disability.  He denied any incapacitation within the past 12 months.  He stated that occasionally he is unable to lift even light objects without pain. 

Upon examination, the examiner noted that the Veteran is right-hand dominant.  There was right shoulder tenderness.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no subluxation or ankylosis.  The Veteran achieved flexion to 80 degrees (with pain at 80 degrees), abduction to 115 degrees (with pain at 115 degrees); external rotation to 60 degrees (with pain at 60 degrees), and internal rotation to 60 (with pain at 60 degrees).  Repetitive range of motion was possible without any additional loss of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays were normal.  He was diagnosed with a right shoulder strain.

The Veteran underwent a VA examination in July 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran achieved 150 degrees of flexion and 150 degrees of abduction.  There was no objective evidence of painful motion.  There was no additional limitation of motion following three repetitions of motion.  There was no ankylosis.  Muscle strength testing was normal.  There was no pain on palpation or guarding.  

The Veteran testified before the Board in April 2015.  He testified that his right shoulder pain is severe enough to wake him up at night, and that he takes pain medications and goes back to sleep.    

At the Veteran's May 2015 VA examination, he reported that flare-ups of pain impact his functionality in that he is unable to sleep due to intense pain.  He stated that the pain causes depression and interferes with his quality of life and his ability to do everyday things.  He stated that pain affects range of motion and that he has limited ability to do house work.  He stated that sometimes arm pain requires him to either get help to get dressed for work, or take off of work.  He reported constant pain (day and night).  

Upon examination, the Veteran obtained flexion from 0 to 40 degrees; abduction from 0 to 40 degrees; external rotation from 0 to 20 degrees; and internal rotation from 0 to 70 degrees.  Pain was noted on all types of motion.  There was also objective evidence of localized tenderness or pain on palpation of the acromioclavicular joint.  Repetitive range of motion was possible without any additional loss of motion.  The examiner stated that the examination supports the Veteran's statements describing functional loss with repetitive use over time.  However, the examiner stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner stated that the examination supports the Veteran's statements describing functional loss during flare up.  However, the examiner also stated that pain, weakness, fatigability, or incoordination do not significantly limit functional
ability with flare ups.  The examiner noted that swelling can result in less movement than normal.  Muscle strength was normal (5/5) on forward flexion; but was reduced to 4/5 on abduction.  There was no muscle atrophy.  A rotator cuff condition was suspected.  Shoulder instability, dislocation, or labral pathology was not suspected.  There was no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  There was no malunion of the humerus.  With regards to limitations of occupational tasks, the examiner noted that the Veteran would have difficulty using the right arm with pushing, pulling, lifting, and reaching.

The Veteran underwent another VA examination in November 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported chronic daily shoulder pain that restricts movement.  He denied flare-ups.  He reported functional impairment in the form of restless sleep, pain with overhead reaching and lifting, and limited range of motion.  He achieved flexion from 0 to 40 degrees; abduction from 0 to 40 degrees; external and internal rotation from 0 to 10 degrees.  He was unable to reach or lift above his head.  He could only lift 5 pounds or less with his right arm.  Pain was noted with all types of motion.  There was no evidence of pain with weight bearing; and no evidence of crepitus.  The Veteran was unable to perform repetitive motion due to fear of pain.  Consequently, the Veteran examiner was unable to opine on whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner was unable to render such an opinion because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Likewise, the examiner was unable to render such an opinion regarding functional ability during a flare-up.  Muscle strength was reduced (4/5) with forward flexion and abduction.  There was no muscle atrophy.  There was no ankylosis.  Consistent with the previous examination, a rotator cuff condition was suspected.  Shoulder instability, dislocation, or labral pathology was not suspected.  There was no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  There was no malunion of the humerus.  With regards to limitations of occupational tasks, the examiner noted that the Veteran is a high school principal who loses 0-1 weeks per year due to his shoulder disability.  He had restless sleep, pain with overhead reaching and lifting, and limited range of motion.  

Pursuant to the Board's August 2017 Remand, the Veteran underwent another VA examination in October 2017.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported a dull aching pain associated with joint stiffness and tenderness.  He also reported that flare ups occur once every three months.  These episodes include increased pain, popping, and difficulty lifting more than 25 pounds versus the baseline.  The examiner noted that during baseline, Veteran was able to lift more than 25 pounds without any major difficulties.  The Veteran reported functional limitations in the form of difficulty completing overhead action and lifting heavy objects.  

Upon examination, the Veteran achieved flexion and abduction from 0 to 95 degrees; external rotation from 0 to 45 degrees; and internal rotation from 0 to 50 degrees.  Pain was noted on all types of motion.  There was objective evidence of localized tenderness or pain on palpation of the acromiclavicular joint.  The pain was assessed as moderate.  There was evidence of pain with weight bearing and there was objective evidence of crepitus.  The Veteran was able to perform repetitive motion; and there was no additional limitation of motion following repetitive use testing.  The examiner was unable to opine as to whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time or during a flare-up.  Muscle strength testing was normal.  There was no atrophy or ankylosis.  Hawkins' Impingement test was positive.  Empty-Can; External Rotation/Infraspinatus Strength; and Lift-Off Subscapularis tests were negative.  There was a history of mechanical symptoms (clicking, catching, etc.).  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation test was negative.  Cross-body adduction test was negative.  The Veteran did not have malunion of the humerus.  There was objective evidence of pain when the right shoulder was used in non-weight bearing; but passive range of motion was the same as active range of motion.  The examiner noted that the Veteran's work productivity may be hindered significantly when experiencing a flare-up, especially if work duties require heavy lifting.  

Analysis

In order for a rating in excess of 30 percent to be warranted the Veteran's disability would have to be manifested by range of motion limited to 25 degrees from the side.  The Board notes that this criterion has not been met at any of the five VA examinations, where arm motion was limited to 80 degrees, 150 degrees, 40 degrees, 40 degrees, and 95 degrees.  Moreover, none of the VA examiners have opined that the Veteran's limitation of motion meets this criterion during flare-ups or following repetitive motion.

There is no medical evidence (either in the VA examinations of in the outpatient treatment reports) to show that there is any additional loss of motion due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 30 percent.

Consequently, the Board finds that prior to November 22, 2016, the preponderance of the evidence weighs against the claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent for degenerative arthritis of right acromioclavicular joint, prior to November 22, 2016, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

However, the Board notes that at the November 22, 2016 VA examination, the Veteran was unable to perform repetitive motion testing.  The reason for his inability to perform the testing was "fear of pain."  There was no indication that the Veteran was malingering and he had been fully compliant in three prior examinations (and one additional examination in November 2017).  The fact that the Veteran was unable to perform repetitive testing is compelling evidence that a rating in excess of 30 percent is warranted.  An inability to perform repetitive testing indicates a higher level of functional impairment.  Consequently, the Board finds that, in giving the benefit of the doubt to the Veteran, that effective November 22, 2016, a rating of 40 percent is warranted.  

The Board notes that a 40 percent rating is the maximum allowable rating under Diagnostic Code 5201.  Higher ratings are available under separate diagnostic codes; but only if the Veteran's disability is manifested by impairments of the humerus (loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus).  These impairments have been expressly not found.  

Finally, it is acknowledged that the file lacks clear findings as to any specific degree of functional limitation during a flare-up.  Indeed, examiners have not been able to provide such estimate in the absence of the opportunity to observe a flare-up.  In this regard, the Board recognizes Sharp v. Shulkin, 29 Vet. App. 32 (2017), in which the Court held that lack of opportunity to observe a flare-up is an insufficient basis for declining to estimate its functional impact.  Nevertheless, the examiner's reluctance to provide this data suggests their lack of confidence in any estimates that could be offered without objective observation; as such, the probative weight that the Board would likely assign to such "data" would be low, and thus the value of pursuing additional development would be limited.  Indeed, additional development would likely serve only to delay adjudication, with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  Moreover, in this case, from November 22, 2016 onward, the Board has awarded a rating in excess of that yielded through strict application of the range of motion findings.  In this manner, additional functional limitation, to include during times of flare-up, has been contemplated by the rating assigned here.  


ORDER

Prior to November 22, 2016, a rating in excess of 30 percent for degenerative arthritis of right acromioclavicular joint is denied.

Effective November 22, 2016, a rating in excess of 40 percent, but no higher, for degenerative arthritis of right acromioclavicular joint, is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


